PD-0511-15
                                            PDR   NO,

ALVIN PETER HENRY, JR.,                                  §
    Appellant                                            §    IN THE COURT OF CRIMINAL
                                                         §                       RECEIVED IN
V.                                                       §    APPEALS AT AUSTH§!,JRfTp(^SPM APPFALS
                                                         §
THE STATE OF TEXAS,                                      §
    Appellee.                                                                      MAY 04 2015

                                                                                Abel Acosta, Clerk
                                MOTION FOR AN EXTENTION OF TIME TO FILE A

                                    PETITION FOR DISCRETIONARY REVIEW

           NOW COMES Alvin Henry, TDCJ #1935874, Appellant in the above
-styled and numbered cause, and files his motion for an extention
                                                          FILED IN
of time pursuant to rule 68.2(c) of the Texas Rules o^o^^^a^jgn^^pp^g
Procedure, and shows this Honorable Court GOOD CAUSE to GRA^Jv "04 20'i5
this motion as follows:
                                                                                   Abfil Acostfi Clprk
           1- The Appellant was affirmed on April 16, 2015, by the Sixth
Court of Appeals at Texarkana.                          See Henry v. State, No.06-14-001-
30-CR, 6th Court of Appeals at Texarkana, Affirmed 04-16-15.
           2i'J             There has been no motion for rehearing filed or enibanc

reconsideration filed, that the Appellant knows of.

          3*                The Appellant is seeking for a 60 days extention in order
for the Appellant to properly file his Petition in a proper manner.
The due date is currently on May 16, 2015.                          The 60 day extention
will set the proposed date to July 15, 2015.

          4»                The Appellant is unable to read or write above a jr. high
school level and will need assistance from the unit's paralibra-
rians, to aid in his research, preparations, and filing of Appel
lant 's Petition.,

          5'                The Coffield Unit's law Library only allows for offenders
• r\   /-* /->-> *•   - -




                                                    page 1
to have 10-15 hours per week to conduct their research, properly
prepare for filing, and repling to any Court documents required.
    6-'.The Appellant believes that he can meet the deadline on

July 15, 2015, in order for this Court to review in a timely
manner.



                              PRAYER

    The Appellant prays that this Honorable Court will GRANT this

motion and reset the due date to July 15, 2015, or in the alter

native, reset the current due date to a reasonable time frame in

order for the Appellant to properly file.his Petition on his own
behalf.

                        INMATE DECLARATION

    I, Alvin Henry, Jr., TDCJ #1935874, being currently incarce

rated in the TDCJ-CID Coffield unit in Anderson County, Texas,

declares that the foregoing is true and correct under the penalty
of perjury.   EXECUTED THIS DAY OF APRIL 24, 2015.


                                  Alvin Henry, jr.        (y
                                  1935874-Coffield
                                  2661 FM 2054
                                  Tenn.Colony, Tx. 75884

                         PROOF OF MAILING

    I, Alvin Henry, Jr., TDCJ #1935874, declares under the penalty
of perjury that I have placed this motion in the internal mail box

of the Coffield unit in Anderson County, Texas on April 24, 2015.


                                  Alvin Henry, Jr.    ^
                                  #1935874-Coffield
                                  2661 FM 2054
                                  Tenn.Colony, Tx. 75884
                                  Pro-se.




                            page 2 of 2